DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1, 5-17, 19-21, and 24-26 are pending, presented for examination, and rejected as set forth below.

Response to Amendment
Applicant’s arguments with respect to the rejections of Claims 1, 5-17, 19-21, and 24-26 as being indefinite under 35 U.S.C. 112(b) have been fully considered and, in view of applicants amendments to the claims are persuasive.  The rejection of Claims 1, 5-17, 19-21, and 24-26 has been withdrawn. 
In a similar manner, applicants amendment to Claim 5 has addressed the objection raised in the previous office action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 5-17, and 19-21 stand rejected under 35 U.S.C. 103 as being unpatentable over Viladot Petit (WO2011/116963).
Applicants’ claims are directed to nanostructured lipid carriers combining as a solid lipid cholesterol with a liquid medium chain triglyceride (MCT) and an active agent in the core.  Dependent Claims 5-8 narrow the identity of the MCT, with Claims 9-17 further narrowing the identity of the active agent.  The examiner notes that applicants’ claims which incorporate dexamethasone, by applicants own admission address the functional limitations of Claims 9-11.  
Viladot Petit describes nanostructured lipid carriers (NLC) having pharmaceutical active agents contained therein.  (Abs.).  Viladot Petit describes the NLC as possessing a liquid lipid encased in a solid lipid matrix.  (Pg.2).  Viladot Petit indicates that lipophilic agents are dissolved in the lipid solution.  (Pg. 5).  The liquid lipids to be included in such NLC include each of the capric and caprylic triglycerides of Claims 5-8.  (Pg. 8).  Cholesterol of the instant claims is recited as a suitable solid lipid for use in formulating the NCL described therein.  (Pg. 8).  The ratio of solid to liquid lipid in the NLC includes a 4:1 ratio by percentage of the NLC, addressing the limitations of Claim 19.  (Pg. 9).  Active agents are described as representing anywhere from 0.001-30% by weight of the composition, a range overlapping and therefore rendering obvious the 0.001-0.1% concentration recited by Claim 16.  See In re Peterson, 315 F.3d 1325, 1329 (Fed. Cir. 2003) (“A prima facie case of obviousness typically exists when the ranges of a claimed composition overlap the ranges disclosed in the prior art.”).  Dexamethasone, which applicants’ specification indicates addresses not only the explicit limitation of Claims 12-14 but also the functional limitations of Claims 9-11, is recited as a particular anti-inflammatory and/or analgesic agent to be incorporated in such NLC, either alone or in combination with additional agents.  (Pg. 23).  Antihistamines of Claim 15 represent an alternative active agent 
On the basis of the disclosure of Viladot Petit describing each of the limitations of Claims 1, 5-17, and 19-21 as useful embodiments of the NLC compositions described therein, it would have been prima facie obvious for a person having ordinary skill in the art at the time of the instant application to have formulated NLC combining a shell of solid lipid such as cholesterol with a liquid core containing each of capric/caprylic triglycerides containing between 0.001-30% of a therapeutic agent such as dexamethasone or a combination of dexamethasone with an additional anti-inflammatory agent, or in the alternative an antihistamine, in a ratio of solid to liquid lipid of 1:4, to provide an ophthalmically acceptable therapeutic composition.  This is because, as set forth above, such a selection of solid lipid, liquid lipid, relative amount of each, amount and identity of active agent are each taught by Viladot Petit as useful for formulating therapeutic compositions for ophthalmic delivery.  it must be remembered that “[w]hen a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious.”  KSR v.  Teleflex, 127 S.Ct. 1727, 1740 (2007) (quoting Sakraida v. A.G. Pro, 425 U.S. 273, 282 (1976)). “[W]hen the question is whether a patent claiming the combination of elements of prior art is obvious,” the relevant question is “whether the improvement is more than the predictable use of prior art elements according to their established functions.”  (Id.).  Addressing the issue of obviousness, the Supreme Court noted that the analysis under 35 USC 103 “need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the KSR at 1741.  The Court emphasized that “[a] person of ordinary skill is… a person of ordinary creativity, not an automaton.”  Id. at 1742.

Claims 1, 5-17, 19-21, and 24-26 stand rejected under 35 U.S.C. 103 as being unpatentable over Viladot Petit as applied to Claims 1, 5-17, and 19-21 above, and further in view of Rowe (WO2015/142853).
Viladot Petit suggests solid/liquid NLC combining shell of cholesterol with liquid MCT cores containing lipophilic agents such as dexamethasone suspended therein provided as compositions suitable for ophthalmic delivery.
Viladot Petit does not, however, describe using such compositions in the treatment of ophthalmic disorders, nor is a dropper device as encompassed within the limitations of Claim 26 described.
Rowe describes ocular formulations and their use in treating, for example inflammatory diseases and disorders of the eye.  (Abs.).  These compositions are provided as topically applied eye drop formulations, addressing limitations of Claims 25 and 26 .  (Pg. 2, 6-8).  Steroids, such as the dexamethasone of the instant claims and the NLC of Viladot Petit, are described as usefully when topically applied in decreasing ocular inflammation.  (Pg. 17).  Combination therapies, particularly those combining additional active agents with Dexamethasone, are particularly described.  (Pg. 23).  Droppers are described as being used to administer exemplary embodiments of topical anti-inflammatory compositions to the surface of the eye.  (Pg. 40).  
It would have been prima facie obvious to have used the NLC/dexamethasone compositions described by Viladot Petit to treat ocular inflammation by the dropwise topical application of such compositions to the surface of the eye via a dropper.  One having ordinary .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 5-17, 19-21, and 24-26 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8, 11-13, 22-25, 30, 31, and 34-36 of copending Application No. 16/955,319 in view of Viladot Petit and Rowe. 
The Claims of the copending ‘319 application encompass o/w emulsions containing therapeutic agent loaded nanoparticles, methods of their use in the treatment of ophthalmic disorders, and eye drop dispensers containing the same.  Dependent Claim 13 specifies that nanostructured lipid carriers may serve as the active agent containing nanoparticles containing therapeutic agents as are recited by instant claims 9, and 11-15.  In addition to the above, Viladot Petit recites each of the alkanol, polysorbate 80, lecithin, and a-linoleic acids as components of emulsions useful for the delivery of the NLC described therein.  (Pg. 9-11, 36.).  As such, it would have been prima facie obvious to have taken the NLC and dropper apparatus of the instant claims and formulated them into emulsions including each of the alkanol, polysorbate 80, .
This is a provisional nonstatutory double patenting rejection.

Response to Arguments
Applicant's arguments filed 10 February 2022 have been fully considered but they are not persuasive.
Applicants open their arguments by simply reciting the limitations of the claims and asserting that the art simply does not teach the invention claimed.  These initial arguments are legally insufficient to properly raise an issue concerning the patentability of the invention claimed.  In re Lovin, 652 F.3d 1349, 1357 (Fed. Cir. 2011) (“[T]he Board reasonably interpreted Rule 41.37 to require more substantive arguments in an appeal brief than a mere recitation of the claim elements and a naked assertion that the corresponding elements were not found in the prior art.”).
Applicants argument that each of cholesterol and MCT are recited along with lists of other alternative lipids as detracting from the fact that each of the cholesterol and MCT are in fact recited as lipids useful in the composition, and that nothing of Viladot Petit specifically directs the skilled artisan to select a combination of MCT and cholesterol as lipids for use in formulating the NLC of the claims are unpersuasive.  Applicants are reminded that it is well settled that it is a matter of obviousness for one of ordinary skill in the art to select a particular component from among many disclosed by the prior art as long as it is taught that the selection will result in the disclosed effect, even when the possible selections number 1200 or in the thousands.  Merck & Co., Inc. v. Biocraft Labs., Inc., 874 F.2d 804, 807 (Fed. Cir. 1989); In re Corkill, 771 F.2d 1496, 1500 (Fed. Cir. 1985).
Applicants position that Viladot Petit is not concerned with the delivery of therapeutic agents to the eye is simultaneously incorrect as well as irrelevant.  Applicants Claims 1, 5-17, and 19-21, the only claims rejected over the disclosure of Viladot Petit, are directed not towards a method of treating ocular diseases or conditions, but to particular nanostructured lipid carriers.  The language reciting “for ocular delivery of the therapeutic agent” represents a recitation of an intended use of the composition and is not limiting of the scope of the composition described.  It has long been held that “apparatus claims cover what a device is, not what a device does.”  Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1468 (Fed. Cir. 1990).  An inventor of a structure (machine or article of manufacture) is entitled to benefit from all of its uses, even those not described, Roberts v. Ryer, 91 U.S. 150, 157 (1875), and conversely, patentability of the structure cannot turn on the use or function of the structure, In re Michlin, 256 F.2d 317, 320 (CCPA 1958).  Further fatal to applicants argument is the fact that Viladot Petit does, in fact, describe ophthalmic active agents as suitable for inclusion in the compositions described, pg.34, L.5, as well as ophthalmic routes of administration as suitable uses for the NLC described.  See, e.g., Pg. 35, L.21.
Applicants arguments attempting to rely on information provide as “Annex 1” are unpersuasive.  To be properly considered as objective evidence of secondary indicia of nonobviousness, evidence must be presented in the form of a properly executed 37 C.F.R. 1.132 declaration or affidavit.  See In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965) (indicating that examples of attorney statements which are not evidence and which must be supported by an appropriate affidavit or declaration include statements regarding unexpected results, and that arguments of counsel cannot take the place of evidence in the record).  “Annex 1” has not been provided in the proper form and the information conveyed thereby not considered.  
Applicants arguments concerning omitting a polymer coating from the teachings of Viladot Petit are unpersuasive as nothing of the instant claims requires such an omission.  See, e.g., Mars Inc. v. H.J. Heinz Co., 377 F.3d 1369, 1376, 71 USPQ2d 1837, 1843 (Fed. Cir. 2004) ("[L]ike the term ‘comprising,’ the terms ‘containing’ and ‘mixture’ are open-ended."), see also Constant v. Advanced Micro-Devices, Inc., 848 F.2d 1560, 1571-72, 7 USPQ2d 1057, 1064-1065 (Fed. Cir.), cert. denied, 488 U.S. 892 (1988) (Various limitations on which appellant relied were not stated in the claims; the specification did not provide evidence indicating these limitations must be read into the claims to give meaning to the disputed terms.).
Applicants position that Rowe fails to remedy the alleged deficiencies of Viladot Petit are unpersuasive, as no deficiencies are noted.
Applicants arguments concerning the obviousness-type double patenting rejection is unpersuasive as applicants have effectively failed to respond to the rejection in a substantive manner.
For at least these reasons, applicants arguments are unpersuasive.

Conclusion
No Claims stand allowable.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN M BASQUILL whose telephone number is (571)270-5862. The examiner can normally be reached Monday through Thursday, 5:30 AM to 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on (571) 272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN M BASQUILL/Primary Examiner, Art Unit 1613